Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 1 of 8




EXHIBIT E
          Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 2 of 8




                                                           19-CR-561
       Steven r. Donziger




        Anne Champion




  500 Pearl Street                                5/10/2021 at 10:00am




Martin Garbus, 347-589-8513, Mgarbus@offitkurman.com
Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 3 of 8
Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 4 of 8
Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 5 of 8
Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 6 of 8
Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 7 of 8
Case 1:19-cr-00561-LAP Document 283-5 Filed 05/04/21 Page 8 of 8
